Exhibit 10.106
 
PROMISSORY NOTE
 
October 22, 2008


Glimcher Northtown Venture, LLC, a limited liability company organized under the
laws of the State of Delaware (“Glimcher Borrower”) and GB Northtown, LLC, a
limited liability company organized under the laws of the State of Delaware (“GB
Borrower” and collectively with Glimcher Borrower, the “Borrower”) hereby
promise to pay to the order of KeyBank National Association (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Term Loan Agreement (as the same may be
amended or modified, the “Agreement”) hereinafter referred to, in immediately
available funds at the main office of KeyBank National Association in Cleveland,
Ohio, as Administrative Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay remaining unpaid principal of and accrued and unpaid interest
on the Loans in full on the Maturity Date or such earlier date as may be
required under the Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Term Loan Agreement, dated as of October 22, 2008 among the
Borrower, Glimcher Properties Limited Partnership, a Delaware limited
partnership, KeyBank National Association individually and as Administrative
Agent, and the other Lenders named therein, to which Agreement, as it may be
amended from time to time, reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
 
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
 
This Note shall be governed and construed under the internal laws of the State
of Ohio.
 
 
 

--------------------------------------------------------------------------------

 
The liability of Glimcher Borrower and GB Borrower for the obligations of
Borrower hereunder shall be joint and several.
 
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
 
[Signatures appear on following page]
 


 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 
GLIMCHER NORTHTOWN VENTURE, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:_________________________
Print Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:  General Counsel


GB NORTHTOWN, LLC,
a Delaware limited liability company


By:          GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership, its sole member


By:          GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:________________________
Print Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer


180 East Broad Street
Columbus, Ohio  43215
Phone:  614-621-9000
Facsimile:  614-621-8863
Attention:  General Counsel
 
 
-3-

--------------------------------------------------------------------------------

 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF GLIMCHER NORTHTOWN VENTURE, LLC and GB NORTHTOWN, LLC

 
DATED OCTOBER 22, 2008
 
 

     
Maturity
   
Principal
Maturity
Principal
   
Amount of
of Interest
Amount
Unpaid
Date
Loan         
Period       
Paid        
Balance
                                                                               
                                                                               
                                                                               
         

 
 
-4-
 